ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Byrlyne Van Dyke, Louisiana Bar Roll number 23581, be and she hereby is transferred to disability inactive status.
IT IS FURTHER ORDERED that pursuant to Supreme Court Rule XIX, § 27, the presiding chief judge in the Fourteenth Judicial District Court for the Parish of Calcasieu is ordered to appoint a lawyer or lawyers to conduct an inventory of respondent’s files and to take action as appropriate to protect the interests of respondent’s clients.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Chet D. Traylor Justice, Supreme Court of Louisiana